                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD THOMAS KENNEDY,                                CIVIL ACTION
    Plaintiff,

        v.                                            N0.18-4414

JOSEPH F. LEESON, et al.,
     Defendants.

                                        MEMORANDUM

KEARNEY,J.                                                                       October 17, 2018

        Disappointed with federal judges's considered dismissals of his frivolous cases, Edward

Thomas Kennedy prose sues Judges Joseph F. Leeson, C. Darnell Jones II, Edward G. Smith,

Gerald J. Pappert, Jeffrey L. Schmehl, and Chief Judge D. Brooks Smith. 1 He also moves for

leave to proceed informa pauperis. 2 We grant Mr. Kennedy leave to proceed informa pauperis

but dismiss his Complaint as these judicial officers acting within the scope of commissioned

public servants are absolutely immune from suit by disappointed litigants.

        I.     Background

        Mr. Kennedy is a frequent pro se litigant. The Clerk of Court assigned some of his recent

cases to Judges Leeson, Jones, Smith, Pappert, and Schmehl.         After careful consideration of

each filing, the judges dismissed or closed these cases before allowing service of the complaints

upon the defendants. 3    In other cases, Mr. Kennedy voluntarily dismissed his case.           Mr.

Kennedy's remaining cases are pending before either this Court or the United States Court of

Appeals for the Third Circuit. 4

       Mr. Kennedy now pleads he is "summoning" the Judges "to answer and declare or swear

under penalty of perjury the said in a plea of trespass, trespass on the case, trespass on the case-
vicarious liability, and failure to provide a republican form of government." 5 He claims the

judges "exceeded their jurisdiction in complaints by [him] in this court of record [and] continued

to assume the jurisdiction without proof of jurisdiction or any attempt at proof of jurisdiction."6

Mr. Kennedy also claims that the Judges "violated their Code of Conduct." 7 According to him,

"[a]bsolute judicial immunity is a myth." 8     He suggests that all of the Judges are "willing

participant[s] in concert with each of the remaining defendants."9 Mr. Kennedy claims the

Judges "use nicknames and 'nickname' names that do not comply with US law ... and are

therefore 'fake. '" 10 Mr. Kennedy seeks declaratory relief and damages. 11

        II.     Analysis

        We grant Mr. Kennedy leave to proceed informa pauperis as he has shown once again to

be incapable of paying the fees to commence this civil action. Congress requires, in 28 U.S.C.

§ 1915(e)(2)(B)(i), we dismiss a Complaint filed with informapauperis status ifthe complaint

"lacks an arguable basis either in law or in fact," 12 including if it is "based on an indisputably

meritless legal theory. 13 " We liberally construe Mr. Kennedy's prose allegations. 14

        Judges are entitled to absolute immunity from civil rights claims and claims under state

law based on acts or omissions taken in their judicial capacity, so long as they do not act in the

complete absence of all jurisdiction. 15 "Judicial immunity attaches even if the act was done in

furtherance of a conspiracy. " 16

       Mr. Kennedy is suing Judges Leeson, Jones, Smith, Schmehl, and Pappert based on their

rulings in his previous cases. The basis for Mr. Kennedy's claims against Chief Judge Smith is

unclear, although Mr. Kennedy is presumably basing his claims on the fact Chief Judge Smith

serves on our Court of Appeals where Mr. Kennedy has appealed several of his dismissals. Mr.

Kennedy's argument the judges acted without jurisdiction in dismissing his cases lacks a single



                                                2
fact and is entirely baseless. As Mr. Kennedy sues all of the Judges for acts or omissions taken

in their judicial capacity by dismissing his earlier cases, the judges are entitled to judicial

immunity. There is no legal basis for Mr. Kennedy's lawsuit against them nor can there be

relating to Orders dismissing his cases. 17

         III.   Conclusion

         We grant Mr. Kennedy leave to proceed in forma pauperis and dismiss his Complaint

with prejudice in the accompanying Order. Mr. Kennedy is not permitted to file an amended

complaint because he cannot overcome judicial immunity based on the facts in this case. 18




1
    ECF Doc. No. 2.
2
    ECF Doc. No. 1.
3
  See Kennedy v. Commonwealth of Pa., No. 18-4310 (Schmehl, J.) (dismissing claims as
malicious and dismissing claims asserted on behalf of others for lack of standing); Kennedy v.
Monsanto Co., No. 18-4086 (Schmehl, J.) (dismissing case for lack of subject matter
jurisdiction); Kennedy v. University of Notre Dame Du Lac, No. 18-3747 (Jones, J.) (dismissing
complaint with prejudice as legally baseless); Kennedy v. Getz, No. 18-3532 (Schmehl, J.)
(dismissing complaint as malicious); Kennedy v. Commonwealth of Pa., No. 18-3374 (Jones, J.)
(dismissing claims brought under 42 U.S.C. § 1983 with prejudice and dismissing other claims
without prejudice to proceeding in No. 18-977); Kennedy v. Comm 'r, No. 18-257 (Leeson, J.)
(dismissing complaint for lack of jurisdiction); Kennedy v. Nester, No. 17-4845 (Smith, J.) (case
closed after notice of voluntary dismissal); Kennedy v. Dent, No. 17-4844 (Smith, J.) (case
closed after notice of voluntary dismissal); Kennedy v. Muldowney, No. 17-4599 (Jones, J.)
(dismissing case without prejudice after notice of voluntary dismissal); Kennedy v. United States,
No. 17-4579 (E.D. Pa.) (Jones, J.) (dismissing case without prejudice after notice of voluntary
dismissal).
4
  See Kennedy v. Commonwealth ofPa., No. 18-4071 (Pappert, J.) (dismissing complaint for lack
of standing and providing leave to amend, on appeal to our Court of Appeals); Kennedy v.
Romano, No. 18-3648 (Smith, J.) (dismissing complaint for lack of subject matter jurisdiction
and providing leave to amend); Kennedy v. Jones, No. 18-3442 (Smith, J.) (dismissing complaint
for lack of subject matter jurisdiction and providing leave to amend); Kennedy v. Comm 'r of Soc.
Sec., No. 18-2522 (Jones, J.) (motion to dismiss Social Security complaint pending); Kennedy v.
Hanna, No. 18-977 (Jones, J.) (appeal to the United States Court of Appeals for the Federal



                                                3
Circuit pending); Kennedy v. Equifax, No. 18-214 (Schmehl, J.) (various motions by the parties
pending).
5
     ECF Doc. No. 1 at 1.
6
     Id. at 2.




9
     Id. at3.
10
     Id. at 6.
11
     Id. at 6-7.
12
     Neitzke v. Williams, 490 U.S. 319, 325 (1989).
13
     Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995).
14
     Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
15
  See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Harvey v. Loftus, 505 F. App'x 87, 90
(3d Cir. 2012) (per curiam); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam);
Feingoldv. Hill, 521A.2d33, 36, 360 Pa. Super. 539, 545 (1987) (citations omitted).
16
     Harvey, 505 F. App'x at 90 (citing Dennis v. Sparks, 449 U.S. 24, 26-27 (1980)).
17
      We cannot discern another basis for a non-frivolous claim against the Judges.
18
     See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).




                                                  4
